Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into on December 28, 2015 by and between Korn/Ferry International, a Delaware
corporation (the “Company”), and Robert Rozek (“Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of February 6, 2012 (the “Agreement”);

WHEREAS, the Company and Executive wish to amend the Agreement as set forth
herein; and

WHEREAS, Section 18 of the Agreement provides that no provision of the Agreement
may be amended unless such amendment is agreed to in writing and signed by
Executive and an authorized officer of the Company;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and Executive hereby agree as follows,
effective (except as set forth in paragraph 2 below) on the date hereof:

1. Section 3 of the Agreement is amended by deleting “Executive Vice President
and Chief Financial Officer” therefrom and inserting “Executive Vice President,
Chief Financial Officer and Chief Corporate Officer” in its place.

2. The first sentence of Section 4(a) of the Agreement is amended to read in its
entirety as follows, effective as of December 1, 2015: “Executive shall be
entitled to receive a base salary of $49,916.67 per month (his “Base Salary”)
($575,000 on an annualized basis, his “Annual Base Salary”), paid in accordance
with the Company’s regular payroll practices.”

3. The first paragraph of Section 6(d) of the Agreement is amended by deleting
“a pro rata portion of Executive’s target annual cash incentive award
established for the fiscal year in which Executive’s employment terminates
(based on the number of days of Executive’s actual service to the Company during
such fiscal year)” therefrom and inserting in its place “a pro rata portion of
Executive’s annual cash incentive award that Executive would have received for
the fiscal year in which Executive’s employment terminates (based on the
Company’s actual performance over the entire year and the number of days of
Executive’s actual service to the Company during such fiscal year), which pro
rata portion will be payable to Executive at the same time bonuses are paid to
executives generally for the applicable fiscal year.”

4. Section 6(d)(5) of the Agreement is amended by deleting “and the Company’s
performance during such period had been at the target level of performance” and
inserting in its place “and the Company’s performance during such period had
been at the level of the Company’s actual performance during the period.”



--------------------------------------------------------------------------------

5. Section 6(d)(5) of the Agreement is amended by adding the following at the
end of the first sentence thereof: “, and such Performance Shares and/or cash
awards will be payable to Executive at the same time the Performance Shares
and/or cash awards are paid to executives generally for the applicable
performance period.”

6. Section 6(f)(5) of the Agreement is amended by deleting “and the Company’s
performance during such period had been at the target level of performance” and
inserting in its place “and the Company’s performance during such period had
been at the level of the Company’s actual performance during the period.”

7. Section 6(f)(5) of the Agreement is amended by adding the following at the
end of the first sentence thereof: “, and such Performance Shares and/or cash
awards will be payable to Executive at the same time the Performance Shares
and/or cash awards are paid to executives generally for the applicable
performance period.”

8. Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms, and all questions concerning the
construction, validity and interpretation of this Amendment and the Agreement
shall be construed and governed in accordance with the laws of California,
without reference to the principles of conflict of laws thereof.

9. This Amendment may be executed in two or more counterparts, any one of which
need not contain the signatures of more than one party, but all of which
counterparts taken together will constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

KORN/FERRY INTERNATIONAL

/s/ Gary D. Burnison

By: Gary D. Burnison Its: Chief Executive Officer ROBERT ROZEK

/s/ Robert Rozek

 

2